                                                                i-··-·-······· ·-·--==:::::=.::====:::::==~
                                                               11 Ud)C SD~Y
                                                               : .n"CUME\'T
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  I ELECTRO\ICAL'LYFILED
                                                               j DOC#: _ _ _ _ _ __
KHUSHPAL K. SARAN,
                                                               ~t_._~:~~~-l~--~-ILED:   :S' / }'3/19 _
                              Plaintiff,

       -against-                                                   No. 16-CV-6013 (NSR)
                                                                    OPINION & ORDER
JOSEPH A. PETERS, DONLEN CORP., et al.,

                              Defendants.



NELSONS. ROMAN, United States District Judge

       Plaintiff brings this action, under diversity jurisdiction pursuant to 28 U.S.C. § 1332,

against Defendants Joseph A. Peters, Donlen Corp., John Does I       X, ABC Corps. I- X, and

XYZ Employer I - X for damages arising from a July 28, 2013 automobile accident.

       Presently before the Court is Plaintiffs motion for an extension of time to serve

Defendants. (ECF No. 2.) For the following reasons, Plaintiffs motion is GRANTED.

                                           BACKGROUND

       Plaintiff commenced the instant action by filing a Complaint on July 27, 2016. (ECF No.

1.) The Complaint was rejected due to a filing error and Plaintiffs attorney was notified on the

docket that the pleading was deficient. On August 3, 2016, this case was assigned to this Court.

There had been no action in this matter until May 10, 2019 when Plaintiff filed the motion

presently before the Court.

       Through Plaintiffs motion, Plaintiffs counsel informs the Court that several

circumstances conspired to cause Plaintiff to fail to serve Defendants. First, Plaintiffs firm

experienced staffing issues around the time of the filing of this Complaint, and Plaintiffs

counsel, Mr. Calcagno, was the sole attorney remaining at the firm who could handle Plaintiffs
case. (Pl.’s Mem. of Law in Supp. of its Mot.to Extend Time to Serve, p. 4, ECF No. 2.) In June

2017, Mr. Calcagno’s brother became ill and passed away while Mr. Calcagno was preparing for

trial on another matter. (Id. pp. 4 – 5.) Then, in August 2017, the office manager for the firm

had to take four months of medical leave. (Id. p. 5.) The next month, Mr. Calcagno’s father

suffered a stroke, and Mr. Calcagno became his primary caregiver. (Id.) Pursuant to Federal

Rules of Civil Procedure Rule 4(m) and New York Civil Practice Law and Rules § 306-b,

Plaintiff requests that the Court grant an extension of time to serve Defendants.

                                      LEGAL STANDARDS

       Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

90 days after the complaint is filed, the court —on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that defendant . . . .” Fed. R. Civ. P

4(m). If, however, “the plaintiff shows good cause for the failure, the court must extend the time

for service for an appropriate period.” Id. (emphasis added). Moreover, even absent a showing

of good cause, “a court has the discretion to grant an extension of time to serve the defendant.”

Hahn v. Office & Prof’l Emp. Int’l Union, AFL-CIO, 107 F. Supp. 3d 379, 382 (S.D.N.Y. 2015)

(citing Zapata v. City of New York, 502 F.3d 192, 196–197 (2d Cir. 2007)).

       Further, the applicable state law normally requires that service occur within 120 days

after the commencement of an action, but also provides that the court may “upon good cause

shown or in the interest of justice, extend the time for service. N.Y. CPLR § 306-b. An

extension should be granted for “good cause” if the plaintiff shows reasonable diligence in

attempting to effect service upon the defendant. Leader v. Maroney, Ponzini & Spencer, 97

N.Y.2d 95, 104 – 06 (2001). In deciding whether the defendant should be extended “in the

interest of justice,” the court may consider several factors, including the plaintiff’s diligence, the



                                                  2
expiration of the statute of limitations, the meritorious of the cause of action, the length of delay

in the service, and prejudice to the defendant. (Id.)


                                           DISCUSSION

       While Plaintiff’s counsel in this matter has been far from diligent, even considering the

challenging circumstances described in Plaintiff’s motion and supporting papers, the Court finds

that it is in the interest of justice to grant Plaintiff an extension of time to serve Defendants. The

difficulties Plaintiff’s counsel endured essentially concluded in February 2018, when the firm’s

office manager returned to work following her medical leave. Yet Plaintiff’s counsel took no

action in this case for over one year following the office manager’s return. Attorneys have many

demands on their time, both professional and personal, but it is their responsibility to both their

clients and to the Court to diligently pursue their cases to conclusion.

       However, the Court is also sympathetic to the difficulties of Plaintiff’s counsel and the

challenging timing of the problems described in the motion. These circumstances, together with

the Second Circuit’s preference for resolving litigation disputes on their merits, Cody v. Mello,

59 F.3d 13, 15 (2d Cir. 1995), warrants an extension of time to effectuate service pursuant to

Federal Rules of Civil Procedure Rule 4(m). See Henderson v. United States, 517 U.S. 654, 658

n. 5 (noting that Rule 4(m) “permits a district court to enlarge the time for service ‘even if there

is no good cause shown.’ ”).




                                                  3
                                         CONCLUSION

         For the foregoing reasons, Plaintiffs motion for an extension of time to serve Defendants

is GRANTED. Plaintiff shall properly effectuate service on or before July 1, 2019. Plaintiff is

also directed to address the filing errors noted on the docket. The Court respectfully directs the

Clerk of the Court to terminate the motion at ECF No. 2.



Dated:    May 13, 2019                                       SO ORDERED:
          White Plains, New York




                                                       United States District Judge




                                                 4
